DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 10-19) in the reply filed on 11/07/2022 is acknowledged.
Newly submitted claims 20-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 20-28 are restricted out as group III, drawn to a method independently distinct from Group II since the process as claimed can be practiced by another and materially different apparatus such as a system comprising one or more computers and one or more storage devices storing instructions that are operatable, when executed by the one or more computers, to cause the one or more computers to perform operations.
Since applicant has elected without traverse the originally presented Group II, claims 10-19, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blyth (WO9719587). 
	Regarding claim 19:
 Blyth teaches:
A computer-readable storage device encoded with a computer program, (pg 3, ln 4-5)
cause the one or more computers to perform operations comprising: the program comprising instructions that when executed by one or more computers (claim 1, pg 3 ln 4-5, pg 14 ln 16-17)
determining that an aquaculture feeding system has transitioned from a first state to a second state; (pg 12-15), first state is the non-feeding state “set the feed distributor output to a minimum feed value” to second state “dispense the selected amount of feed”)
and based on the transition from the first to the second state: providing instructions to a dosing system (pg 8, ln 15-31)
that transfers feed pellets into one or more feed pipes (pg 15 ln 9, pg 5 ln 17-21)
to set a feed rate of the dosing system; (pg 8 ln 27- pg 9 ln 6)
and providing instructions to a blower that is operatively coupled to the dosing system and that moves the feed pellets along the feed pipes, to set a flow rate of the blower. (Fig 1, canon of Ref 3, pg 12 ln15-32)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wensman et al. herein Wensman (US4492182) in view of Nguyen (WO2022029471A1).
Re-claim 10:
Wensman teaches:
A system comprising: (abstract and figs)
determining that an aquaculture feeding system has transitioned from a first state to a second state; (Fig 2, col 2 ln 41)
and based on the transition from the first to the second state: providing instructions to a dosing system (Fig 1, Ref 1-2, col 2 ln 11-13)
that transfers feed pellets into one or more feed pipes to set a feed rate of the dosing system; (Fig 1, Ref 3, col 2 ln 13-15, 37-55))
 and providing instructions to a blower that is operatively coupled to the dosing system and that moves the feed pellets along the feed pipes, to set a flow rate of the blower. (Fig 1, Ref 4, col 2 ln 41-49)
Wensman doesn’t disclose:
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations
Nguyen teaches:
A system comprising, (abstract and figs)
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform the operations (para0038,0134,0160)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Nguyen such that it comprises one or more computers and one or more storage devices storing instructions that are operatable, when executed by the one or more computers, to cause the one or more computers to perform operations as taught by Nguyen to allow for a feeding system that automatically adjusts to the desired feeding regime of the species. 
Regarding claim 11:
Wensman as modified discloses claim 10 and Wensman further teaches:
wherein determining that the feeding system has transitioned from the first state to the second state (Fig 1, Ref 1-2, col 2 ln 11-13)
Wensman doesn’t teach but Nguyen further teaches:
comprises receiving information that indicates the transition over a network. (para0032,0038)
Regarding claim 12:
Wensman as modified discloses claim 10 and Wensman further teaches:
wherein the first state is an idle state (Fig 2, time 0)
and the second state is a feeding state, (Fig 2, 151-4)
wherein providing instructions to the dosing system to set the feed rate of the dosing system comprises setting the feed rate to zero over a period of time, (Fig 2, Ref 14 and 151-4, col 2 ln 53-54)
and wherein providing instructions to the blower to set the flow rate of the blower comprises setting the flow rate to a non-zero value over the same period of time. (Fig 2, Ref 14 and 16, col 2 ln 47-49)
Regarding claim 13:
Wensman as modified discloses claim 10 and Wensman further teaches:
wherein the first state is a feeding state, (Fig 2, 151-4)
 and the second state is an idle state, (Fig 2, 16)
wherein providing instructions to the dosing system to set the feed rate of the dosing system comprises tapering the feed rate to zero over a period of time, (2, Ref 151-4, col 2 ln 53-54)
and wherein providing instructions to the blower to set the flow rate of the blower comprises maintaining the flow rate at a non-zero value over the same period of time. (Fig 2, Ref 14 to 16, col 2 ln 47-49)
Claim(s) 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wensman et al. herein Wensman (US4492182) in view of Nguyen (WO2022029471A1) and in view of Lee (KR 20200109155 A).
Regarding claim 14:
Wensman as modified discloses claim 10. Wensman doesn’t teach:
wherein determining that the feeding system has transitioned from the first state to the second state comprises detecting a change in backpressure at one end of a feed pipe that is connected at its opposite end to the blower.
Lee teaches:
detecting a change in backpressure on a pipe (para0026, 0053)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Wensman such that it comprise a pressure detection sensor as taught by Lee on one end of the feed pipe to control the supply amount and supply pressure value of the fluid (para0026-Lee). 
Regarding claim 15:
Wensman as modified discloses claim 10. Wensman as modified by Lee further teaches:
wherein the backpressure is detected based on information indicating a power consumption of the blower. (Fig 1, Ref 8+4, col 2 ln 28-30 modified with para0026, 0053 of Lee)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the power consumption of the blower in the system of Wensman to detect backpressure as taught by Lee to control the supply amount and supply pressure value of the fluid (para0026-Lee). 
Regarding claim 17:
Wensman as modified discloses claim 14. Wensman as modified by Lee further teaches:
wherein detecting a change in backpressure comprises: detecting an increase in backpressure (para0026, 0053 of Lee)
providing instructions to the dosing system to set the feed rate of the dosing system to zero (Wensman Fig 1, Ref 1+2+17, col 4 ln 61-62)
and providing instructions to the blower to set the flow rate of the blower to zero. Wensman Fig 1, Ref 4+17, col 2 ln 28-30  col 4 ln 61-62)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Wensman such that it comprise a pressure detection sensor as taught by Lee on one end of the feed pipe to control the supply amount and supply pressure value of the fluid (para0026-Lee). 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wensman et al. herein Wensman (US4492182) in view of Nguyen (WO2022029471A1) in view of Lee (KR 20200109155 A), as applied to claim 14, and in view of Ma et al. herein Ma (US 20210321593 A1).
Regarding claim 16:
Wensman as modified discloses claim 14. Wensman as modified by Lee further teaches:
wherein detecting a change in backpressure comprises: (Wensman Fig 1, Ref 8+4, col 2 ln 28-30 modified with para0026, 0053 of Lee)
Wensman as modified doesn’t teach:
 determining a confidence interval relative to a predetermined backpressure value; determining an upper limit and a lower limit for the backpressure based on the confidence interval; and comparing a detected backpressure value to the upper limit or the lower limit.
Ma teaches:
determining a confidence interval relative to a predetermined value; determining an upper limit and a lower limit for based on the confidence interval; and comparing a detected value to the upper limit or the lower limit. (para0042)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Wensman as modified such that it comprises determining a confidence interval and comparing a detected value to a threshold as taught by Ma to determine whether the backpressue value is sufficient for providing a feed supply. 
	
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643